Citation Nr: 1311102	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left hip disability.

4.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1997 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina. 

The Veteran testified before the undersigned at a hearing held via videoconference in April 2011.  This case was previously before the Board and remanded in July 2011 and again in November 2012 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's sinusitis was not shown to be productive of at least one incapacitating episode per year requiring prolonged antibiotic treatment or at least three non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.

2.  The Veteran was scheduled for VA examinations for his right knee, left knee, and left hip, and the VA examinations were necessary to decide the issues of entitlement to increased ratings for the service-connected right knee, left knee, and left hip disabilities.  

3.  The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6513 (2012).  

2.  The claim for an increased disability rating in excess of 10 percent for a right knee disability, must be denied as a matter of law.  38 C.F.R. § 3.655 (2012).    

3.  The claim for an increased disability rating in excess of 10 percent for a left knee disability, must be denied as a matter of law.  38 C.F.R. § 3.655 (2012).  

4.  The claim for an increased disability rating in excess of 10 percent for a left hip disability, must be denied as a matter of law.  38 C.F.R. § 3.655 (2012).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Because the application of the law to the undisputed facts is dispositive of the claims for increased ratings for his right knee, left knee, and left hip, no discussion of VA's duties to notify and assist is required, with respect these claims.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As for the remaining claim of entitlement to a compensable rating for sinusitis, the notice requirements of the VCAA do apply.  VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, October 2008 and July 2011 letters advised the Veteran of the evidence and information necessary to substantiate his increased rating claim for sinusitis as well as his and VA's respective responsibilities in obtaining such evidence and information.  The claim was last readjudicated in February 2013.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records have been obtained and considered.  The Board specifically notes that VA records through December 2012, which were obtained following the November 2012 Board remand, have been associated with the Veteran's electronic claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in October 2008, May 2009, and January 2013 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that the January 2013 examination is inadequate for rating purposes.  Moreover, the Board finds that the January 2013 examination is adequate in order to evaluate the Veteran's service-connected sinusitis, as it includes an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his skin disability has worsened in severity since the January 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

The Board previously remanded this issue in July 2011 and November 2012.  In compliance with the remand directives, as discussed, VA treatment records dated through December 2012 have been obtained and associated with the Veteran's physical and virtual file.  The Veteran was also scheduled for a VA examination in January 2013 so as to determine the current severity of his sinusitis in accordance with the November 2012 remand directives.  Therefore, the Board finds that the November 2012 remand directives have been substantially complied with such that no further action is necessary in this regard with respect to the issue being decided.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his this claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for a compensable rating for sinusitis.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, which was the basis for the prior July 2011 and November 2012 remands discussed above.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Claims

The Veteran contends that his service connected disabilities-sinusitis, right knee, left knee, and left hip-all warrant higher disability ratings than those currently assigned.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, that said, the Court has held that in determining the present level of disability for any increased-rating claim, the Board must consider whether to "stage" the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart, supra.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

      Sinusitis

Here, the Veteran is currently assigned a noncompensable disability rating for his service-connected sinusitis.  

The Veteran's service-connected sinusitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514), one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board notes that under 38 C.F.R. § 4.97, Diagnostic Code 6502, (Septum, nasal deviation of: Traumatic only), disability characterized by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation. 

Upon review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking a compensable rating for his sinusitis at any point during his appeal under Diagnostic Codes 6502 or 6513.

The VA treatment records through December 2012 show that the Veteran had been diagnosed as having sinusitis, and his reported symptoms included congestion and the use of nasal spray.  

During the October 2008 VA examination, the examiner noted the Veteran's reports of past sinus problems and a prior prescription for antibiotics in 2006, of which there is no record in the claims file.  Upon physical examination, the examiner noted the external nose and vestibule are normal.  The Veteran's septum is midline, and the turbinates, meatuses, and floor of the nose are all normal, as is the internal nasal mucosa.  Consequently, the examiner determined there was no evidence of acute or chronic nose or sinus disease.  

An October 2008 CT scan showed no evidence of air fluid levels or signs of mucosal thickening within any paranasal sinuses.  The nasal septum was again noted to be approximately midline.   

The Veteran was again scheduled for a VA examination in May 2009.  At that time, the examiner stated the Veteran has no specific new symptoms.  Upon physical examination, the examiner again determined the external nose and vestibule are normal.  The Veteran's septum is midline, and the turbinates, meatuses, and floor of the nose are all normal, as is the internal nasal mucosa.  The May 2009 examiner concluded that the results of the October 2008 examination which determined there was no evidence of acute or chronic nose or sinus disease, was still valid.  

A May 2009 CT scan showed no evidence of mucosal thickening, and no evidence of air fluid level or osseous erosion.  The paranasal sinuses appear well aerated.  The examiner determined there was no significant interval change.  

The Veteran was most recently reevaluated in January 2013, in compliance with the Board's November 2012 remand directives.  At that time, the examiner noted the Veteran has chronic sinus problems that seem to worsen during the seasonal changes, and his symptoms last from three weeks to one month.  The Veteran's symptoms include breathing trouble, frontal headaches, posterior and anterior nasal drainage that is yellow in nature.  Associated with the seasonal changes, he states he has sneezing, itching, and watery eyes.  The Veteran reported he used antibiotic at least once in the last 12 months, but the longest duration was one week.  Upon physical examination, he was noted to have approximately 65 percent obstruction of his naval cavity, bilaterally, with moderate congestion.  Septal deviation was to the left, and he had mild edema of the uvla.  The examiner also reviewed the prior May 2009 CT scan that showed no sinus disease.  As a result of the lack of CT scan findings, the examiner determined that it does not appear the Veteran has sinusitis, and he does not have incapacitating episodes of sinusitis.  The examiner also stated the Veteran is not severely limited by his current sinus and allergy problems.  Ultimately, the examiner determined the Veteran probably has a case of mild allergic rhinitis, without definite chronic sinusitis.  

The Board finds that entitlement to a compensable evaluation for sinusitis at any point during the appeals period is not warrant.  The medical evidence does not show that the Veteran had any incapacitating episodes related to his sinusitis.  During his April 2011 videoconference hearing, the Veteran did report congestion, drainage, and swelling, as well as suffering from approximately three flare-ups a year.  However, the Veteran also specifically denied ever being diagnosed with polyps by a medical professional and, indeed, the evidence does not support such a finding.  

Additionally, the symptoms are not of the severity to warrant a compensable rating.  Specifically, the January 2013 examiner noted the Veteran's report of having infections and the use antibiotics one time in the past 12 months, for a week.  Furthermore, the examiner noted the Veteran's complaints of seasonal symptoms, lasting three weeks to 1 month.  In order to warrant a 10 percent rating for sinusitis for non-incapacitating episodes, the Veteran must have three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence does not show that the Veteran has non-incapacitating episodes as required by the rating criteria for a higher rating. 

Finally, the Board recognizes that the January 2013 VA examiner noted approximately a 65 percent obstruction of his naval cavity, bilaterally, and septal deviation to the left.  However, the examiner does not indicate that the septal deviation is the result of trauma, as required by Diagnostic Code 6513.  As such, he is not entitled to a separate 10 percent rating under this diagnostic code.  

In light of the evidence of record, entitlement to a compensable evaluation for sinusitis is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

      Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptomatolgy as reported by the Veteran concerning his sinusitis.  The Veteran has reported congestion, drainage, swelling and headaches, which are contemplated by the schedular rating criteria of Diagnostic Code 6513.  Therefore, the rating criteria are therefore adequate to evaluate the Veteran's sinusitis and referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged that his sinusitis renders him unemployable.   Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  

Finally, the Board notes the Veteran is currently in receipt of a 100 percent schedular rating for depression as of December 19, 2011.  However, while VA has a "well-established" duty to maximize a claimant's benefits, the Board need not consider entitlement to SMC because although the Veteran had a service-connected disability rated as total because it was the sole disability that served as a basis for the grant of his TDIU, and notwithstanding that that disability, his service-connected psychiatric disability is currently rated as 100 percent disabling, his remaining service-connected disabilities do not have a combined separated 60 percent rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

Right and Left Knees, Left Hip

As indicated, the Veteran is also seeking increased ratings for his service-connected right knee, left knee, and left hip disabilities.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board found that VA examinations were necessary, based on the Veteran's assertion that he was receiving private physical therapy for these disabilities.  The Veteran was scheduled for VA examinations in December 2012, but he failed to report to the examination.  

Subsequent to his failure to appear, the Veteran has not submitted any correspondence.  In the March 2013 Post-Remand Brief, the Veteran's service representative did not provide basis for the Veteran's failure to appear for his scheduled VA examinations. 

In short, the Veteran was scheduled for VA examinations, which were necessary to decide his claims for increased disability ratings in excess of 10 percent for the service-connected right knee, left knee, and left hip disabilities.  He failed to appear at these examinations, and he has not presented good cause for the failure to appear.  Accordingly, the claims must be denied.  38 C.F.R. § 3.655.  

As the disposition of these claims are based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable disability rating for the service-connected sinusitis, is denied.  

An increased disability rating in excess of 10 percent for the service-connected right knee disability, is denied.  

An increased disability rating in excess of 10 percent for the service-connected left knee disability, is denied.  

An increased disability rating in excess of 10 percent for the service-connected left hip disability, is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


